Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/02/2021 has been entered.

	Claim status
Claims 1, 3 – 6, and 8 – 16 are pending and are examined as following.

Claim Objections
Claim 6 is objected to because of the following informality:
The limitation “a stationary workpiece”, line 13 should be corrected to be “the stationary workpiece”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5 – 6, 10, and 13 – 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZUMOTO ET AL (US 5,684,642, previously cited).
Regarding claim 1, Zumoto discloses
	a device for projecting a laser beam [optical transmission system with laser beam 13, fig. 2] onto a stationary workpiece [object 5, fig. 2], comprising:
	at least one second lens [circular mask 7, fig. 2] configured to modulate a wavefront of the laser beam [mask 7 forms distribution shape of laser beam 13, fig. 2 and col. 12, line 43, Detailed Description];
	at least one first lens [lens 6, fig. 2] configured to modify a beam width of the laser beam to generate a first laser beam diameter on the at least one second lens [lens 6 is translated to determine laser beam 13 diameter on circular mask 7, fig. 4(a)]; and
	at least one third lens [lens 4, fig. 2] configured to focus the laser beam with the modulated wavefront onto the stationary workpiece [lens 4 determines laser beam 13 distribution on object 5, fig. 2],
	wherein
	at least one of the at least one second lens and the at least one first lens [lens 6, circular mask 7, fig. 2] is movable to establish a first configuration of the at least one second lens and the at least one first lens in the device[movement of lens 6 towards and away from circular mask 7 results in configurations shown in fig. 4(a); upper configuration shown considered as first configuration], a second configuration of the at least one second lens and the at least one first lens in the device [movement of lens 6 towards and away from circular mask 7 results in configurations shown in fig. 4(a); middle configuration shown considered as second configuration], and a third configuration of the at least one second lens and the at least one first lens in the device [movement of lens 6 towards and away from circular mask 7 results in configurations shown in fig. 4(a); lower configuration shown considered as third configuration],
	the first configuration is a first predefined configuration based upon a desired intensity profile [upper configuration in fig. 4(a), with first lens 6, circular mask 7, and lens 4; peak intensity profile on object 5],
	the third configuration is a second predefined configuration based upon the desired intensity profile [lower configuration in fig. 4(a), with first lens 6, mask 7, and lens 4; top hat intensity profile on object 5],
	the device is configured to move the at least one of the at least one second lens and the at least one first lens [lens 6, circular mask 7, fig. 2] directly from the first configuration to the third configuration through the second configuration [upper configuration to lower configuration, through middle configuration, fig. 4(a)],
	the first configuration results in a first focused laser beam on the stationary workpiece which exhibits the desired intensity profile on the stationary workpiece [upper configuration in fig. 4(a), with lens 6, circular mask 7, and lens 4; sharp peak intensity produced on object 5, fig. 2] with the laser beam impinging the at least one second lens with the first beam diameter and with the at least one third lens in a fourth configuration [upper configuration in fig. 4(a), with laser beam 13 with diameter on circular mask 7 determined by lens 6 position; circular mask 7 passes laser beam through to lens 4],
	the second configuration results in a second focused laser beam on the stationary workpiece which does not exhibit the desired intensity profile on the stationary workpiece [middle configuration in fig. 4(a), with lens 6, circular mask 7, and lens 4; ring shape intensity produced on object 5, fig. 2] with the laser beam impinging the at least one second lens with the first beam diameter and with the at least one third lens in the fourth configuration [middle configuration in fig. 4(a), with laser beam 13 with diameter on circular mask 7 determined by lens 6 position; circular mask 7 passes laser beam through to lens 4], and
            the third configuration results in a third focused laser beam on the stationary workpiece which exhibits the desired intensity profile on the stationary workpiece [lower configuration in fig. 4(a), with lens 6, circular mask 7, and lens 4; top hat produced on object 5, fig. 2] with the laser beam impinging the at least one second lens with the first beam diameter and with the at least one third lens in the fourth configuration [lower configuration in fig. 4(a), with laser beam 13 with diameter on circular mask 7 determined by lens 6 position; circular mask 7 passes laser beam through to lens 4],
	the first focused laser beam has a first focused laser beam diameter on the stationary workpiece [upper configuration in fig. 4(a) forms imaging beam 16 with sharp peak intensity with a diameter, fig. 4(a), on object 5, fig. 2],
	the third focused laser beam has a second focused laser beam diameter on the stationary workpiece [lower configuration in fig. 4(a) forms imaging beam 16 with top hat with a diameter, fig. 4(a), on object 5, fig. 2], and
[diameter of imaging beam 16 in upper configuration is different from diameter of imaging beam 16 in lower configuration, fig. 4(a)].

Regarding claim 5, Zumoto discloses substantially all the limitations as set forth above, such as:
the device, and the desired intensity profile.
Zumoto further discloses
a top-hat intensity profile [lower configuration in fig. 4(a), with lens 6, circular mask 7, and lens 4; top hat produced on object 5, fig. 2].

Regarding claim 6, Zumoto discloses
	a method for projecting a laser beam [method utilizing optical transmission system with laser beam 13, fig. 2] onto a stationary workpiece [object 5, fig. 2] using a laser system [optical transmission system with laser beam 13, fig. 2] including at least one first lens [lens 6, fig. 2] which modifies a beam width of the laser beam [lens 6 is translated to determine laser beam 13 diameter on circular mask 7, fig. 4(a)], at least one second lens [circular mask 7, fig. 2] which modulates a wavefront of the laser beam with the modified beam width [mask 7 forms distribution shape of laser beam 13, fig. 2 and col. 12, line 43, Detailed Description], and at least one third lens [lens 4, fig. 2] which focuses the laser beam with the modulated wavefront [lens 4 determines laser beam 13 distribution on object 5, fig. 2], the method comprising:
[movement of lens 6 towards and away from circular mask 7 at different locations along path of laser beam 13 results in configurations shown in fig. 4(a)], wherein
		positioning the at least one first lens [lens 6, fig. 2] at any one of the identified first plurality of locations [upper configuration in fig. 4(a), with lens 6, circular mask 7, and lens 4; sharp peak intensity produced on object 5, fig. 2; with laser beam 13 with diameter on circular mask 7 determined by lens 6 position; circular mask 7 passes laser beam through to lens 4] results in a focused laser beam on the stationary workpiece [laser beam 13 distribution on object 5, fig. 2] with the laser beam impinging the at least one second lens with a first beam diameter [upper configuration in fig. 4(a), with lens 6, circular mask 7, and lens 4; sharp peak intensity produced on object 5, fig. 2; with laser beam 13 with diameter on circular mask 7 determined by lens 6 position; circular mask 7 passes laser beam through to lens 4] and with the at least one third lens in a first configuration [upper configuration in fig. 4(a); mask 7 passes laser beam through to lens 4],
		positioning the at least one first lens [lens 6, fig. 2] at any one of a second plurality of locations results in a focused laser beam on a stationary workpiece [laser beam 13 distribution on object 5, fig. 2] with the laser beam impinging the at least one second lens [lower configuration in fig. 4(a), with lens 6, circular mask 7, and lens 4; top hat produced on object 5, fig. 2; with laser beam 13 with diameter on circular mask 7 determined by lens 6 position; circular mask 7 passes laser beam through to lens 4] and with the at least one third lens in the first configuration [lower configuration in fig. 4(a); mask 7 passes laser beam through to lens 4], and
[middle configuration in fig. 4(a), with lens 6, circular mask 7, and lens 4; ring shape intensity produced on object 5, fig. 2] is located between each pair of the first plurality of locations along the laser beam path [movement of lens 6 towards and away from circular mask 7 results in configurations shown in fig. 4(a); middle configuration is between upper configuration and lower configuration];
	positioning the at least one first lens at a first of the identified first plurality of positions [first lens 6 at position of upper configuration, fig. 4(a)];
	projecting the laser beam, using the at least one first lens, onto the at least one second lens with the at least one first lens at the first of the identified plurality of positions [upper configuration in fig. 4(a), with laser beam 13 with diameter on circular mask 7 determined by lens 6 position; circular mask 7 passes laser beam through to lens 4] thereby generating, with the at least one third lens in the first configuration [upper configuration in fig. 4(a); mask 7 passes laser beam through to lens 4], a first focused laser beam on the stationary workpiece which exhibits an intensity profile of the first type with a first diameter on the stationary workpiece [upper configuration in fig. 4(a) forms imaging beam 16 with sharp peak intensity with a diameter, fig. 4(a), on object 5, fig. 2], the intensity profile having a first beam width [upper configuration in fig. 4(a) forms imaging beam 16 with sharp peak intensity with a width, fig. 4(a), on object 5, fig. 2];
	positioning the at least one first lens at a second of the identified first plurality of positions [first lens 6 at position of lower configuration, fig. 4(a)]; and
	projecting the laser beam, using the at least one first lens, onto the at least one second lens with the at least one first lens at the second of the identified plurality of [lower configuration in fig. 4(a), with laser beam 13 with diameter on circular mask 7 determined by lens 6 position; circular mask 7 passes laser beam through to lens 4] thereby generating, with the at least one third lens in the first configuration [lower configuration in fig. 4(a); mask 7 passes laser beam through to lens 4], a second focused laser beam on the stationary workpiece which exhibits an intensity profile of the first type on the stationary workpiece [lower configuration in fig. 4(a) forms imaging beam 16 with top hat with a diameter, fig. 4(a), on object 5, fig. 2], the intensity profile having a second beam width [lower configuration in fig. 4(a) forms imaging beam 16 with top hat with a width, fig. 4(a), on object 5, fig. 2], wherein the first beam width is different from the second beam width [width of imaging beam 16 in upper configuration is different from width of imaging beam 16 in lower configuration, fig. 4(a)]. 

Regarding claim 10, Zumoto discloses substantially all the limitations as set forth above, such as:
the method, and the desired intensity profile.
Zumoto further discloses
a top-hat intensity profile [lower configuration in fig. 4(a), with lens 6, circular mask 7, and lens 4; top hat produced on object 5, fig. 2].

Regarding claim 13, Zumoto discloses substantially all the limitations as set forth above, such as:

Zumoto further discloses
generating the laser beam as a Gaussian laser beam [laser 50, fig. 8(a), Gaussian shape, fig. 8(b)].

Regarding claim 14, Zumoto discloses substantially all the limitations as set forth above, such as:
the method, and identifying the first plurality of locations along the laser beam path.
Zumoto further discloses
	based upon a desired intensity profile [lower configuration in fig. 4(a), with lens 6, circular mask 7, and lens 4; top hat produced on object 5, fig. 2]; and
	the desired intensity profile is an intensity profile of the first type [lower configuration in fig. 4(a), with lens 6, circular mask 7, and lens 4; top hat produced on object 5, fig. 2].

Regarding claim 15, Zumoto discloses substantially all the limitations as set forth above, such as:
the method, and positioning the at least one first lens at a second of the identified first plurality of positions.
Zumoto further discloses
[upper configuration in fig. 4(a), with lens 6, circular mask 7, and lens 4; sharp peak intensity produced on object 5, fig. 2; with laser beam 13 with diameter on circular mask 7 determined by lens 6 position; circular mask 7 passes laser beam through to lens 4] to the second of the identified plurality of positions [lower configuration in fig. 4(a), with lens 6, circular mask 7, and lens 4; top hat produced on object 5, fig. 2; with laser beam 13 with diameter on circular mask 7 determined by lens 6 position; circular mask 7 passes laser beam through to lens 4] through the at least one of the second plurality of locations located between the first of the identified plurality of positions and the second of the identified plurality of positions [middle configuration in fig. 4(a), with lens 6, circular mask 7, and lens 4; ring shape intensity produced on object 5, fig. 2; with laser beam 13 with diameter on circular mask 7 determined by lens 6 position; circular mask 7 passes laser beam through to lens 4].
 	
Regarding claim 16, Zumoto discloses substantially all the limitations as set forth above, such as:
the device, and the laser beam.
Zumoto further discloses
a Gaussian laser beam generator [laser 50, fig. 8(a), Gaussian shape, fig. 8(b)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 3, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over ZUMOTO ET AL (US 5,684,642, previously cited), as applied to claims 1, 5 – 6, 10, and 13 – 16 above, in view of TANITSU (US 5,955,243, previously cited).
Regarding claim 3, Zumoto discloses substantially all the limitations as set forth above, such as:
the device, at least one first lens, the first configuration, and the at least one second lens, the third configuration.
	However, Zumoto does not explicitly disclose
configured to be displaced together.
Tanitsu discloses an optical system for a laser beam [illumination optical system, shown in fig. 3(a), with excimer laser 1, showing emitted laser beam]; Tanitsu teaches among other limitations
[afocal beam expander 3, and control unit (CU)1, fig. 3(a); “movement of the group of lenses in the afocal beam expander 3 is controlled by the control unit CU", col. 8, line 63, Detailed Description; "move the second group of lenses G2, and the third group of lenses G3, along the optical axis", col. 7, line 54, Detailed Description; capable of coordinated movement (together)].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lens and circular mask, of Zumoto, to be able to be moved together under control of a control unit, as taught by Tanitsu, in order to increase available laser beam control methods in order to produce a desired laser beam output for processing a workpiece. One of ordinary skill would be motivated to enable movable optical structures for increased control of laser beam characteristics/properties, such as to change magnification [Tanitsu, col. 8, line 57, Detailed Description: "in changing the magnification of the afocal beam expander 3 ... at least one of the groups of lenses constituting the afocal beam expander 3 is moved along the optical axis to ensure efficient illumination suitable for the aperture diameter of the variable aperture stop AS1"; col. 9, line 1, Detailed Description, cited: "by changing the magnification of the afocal beam expander, it is possible to change illuminance or exposing light volume on the reticle R or the wafer W"].

Regarding claim 8, Zumoto discloses substantially all the limitations as set forth above, such as:
, the first of the identified first plurality of positions, and the second of the identified first plurality of positions.
Zumoto further discloses
	 the at least one first lens [lens 6, fig. 2] and the at least one second lens [circular mask 7, fig. 2] between the first of the identified plurality of positions [upper configuration in fig. 4(a), with lens 6, circular mask 7, and lens 4; sharp peak intensity produced on object 5, fig. 2; with laser beam 13 with diameter on circular mask 7 determined by lens 6 position; circular mask 7 passes laser beam through to lens 4] and the second of the identified plurality of positions [lower configuration in fig. 4(a), with lens 6, circular mask 7, and lens 4; top hat produced on object 5, fig. 2; with laser beam 13 with diameter on circular mask 7 determined by lens 6 position; circular mask 7 passes laser beam through to lens 4].
	However, Zumoto does not explicitly disclose
displacing together.
	Tanitsu teaches among other limitations
	displacing together [afocal beam expander 3, and control unit (CU), fig. 3(a); 'movement of the group of lenses in the afocal beam expander 3 is controlled by the control unit CU", col. 8, line 63, Detailed Description; "move the second group of lenses G2, and the third group of lenses G3, along the optical axis", col. 7, line 54, Detailed Description; capable of coordinated movement (together)] the at least one first lens [second group of lenses G2, fig. 3(a)] and the at least one second lens [third group of lenses G3, fig. 3(a)].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of use of lens and circular mask, of Zumoto, to be able to be moved together under control of a control unit, as taught by Tanitsu, in order to increase available laser beam control methods in order to produce a desired laser beam output for processing a workpiece. One of ordinary skill would be motivated to enable movable optical structures for increased control of laser beam characteristics/properties, such as to change magnification [Tanitsu, col. 8, line 57, Detailed Description: "in changing the magnification of the afocal beam expander 3 ... at least one of the groups of lenses constituting the afocal beam expander 3 is moved along the optical axis to ensure efficient illumination suitable for the aperture diameter of the variable aperture stop AS1"; col. 9, line 1, Detailed Description, cited: "by changing the magnification of the afocal beam expander, it is possible to change illuminance or exposing light volume on the reticle R or the wafer W"].

Claims 4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over ZUMOTO ET AL (US 5,684,642, previously cited), as applied to claims 1, 3, 5 – 6, 8, 10, and 13 – 16 above, in view of RUPP ET AL (US 2013/0044371 A1, previously cited).
Regarding claim 4, Zumoto discloses substantially all the limitations as set forth above, such as:
the device, the first configuration, and the third configuration.
	However, Zumoto does not explicitly disclose

Rupp discloses a laser beam shaping unit [beam shaping unit 1, fig. 2]; Rupp teaches among other limitations
the at least one first lens [first lens 5, fig. 2] is configured to be displaced [first focal point adjustment device 10 moves first lens 5, second focal point adjustment device 12 moves second lens 7, fig. 2] such that a divergence of the laser beam [laser beam 3, fig. 2] in a region of the at least one second lens changes [laser beam diameter D2, fig. 1b, is different from laser beam diameter D1, fig. 1a].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lens and circular mask, of Zumoto, to be able to be moved to modify laser beam divergence characteristics, as taught by Rupp, for the purpose of effecting laser beam diameter at a workpiece surface, for the advantage of utilizing simple lens displacement as a means of laser beam modification [Rupp, para. 0006, Summary: "flexible adjustment of the focal point diameter and the focal position, as well as expansion of the adjustment region of the focal position, in a technically simple manner in structural terms"].

Regarding claim 9, Zumoto discloses substantially all the limitations as set forth above, such as:
the method, the first of the identified first plurality of positions, and the second of the identified first plurality of positions.
However, Zumoto does not explicitly disclose
displacing the at least one first lens in such a way that a divergence of the laser beam in a region of the at least one second lens changes.
Rupp teaches among other limitations
displacing the at least one first lens [first focal point adjustment device 10 moves first lens 5, second focal point adjustment device 12 moves second lens 7, fig. 2] in such a way that a divergence of the laser beam [laser beam 3, fig. 2] in a region of the at least one second lens changes [laser beam diameter D2, fig. 1b, is different from laser beam diameter D1, fig. 1a].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of use of lens and circular mask, of Zumoto, to be able to be moved to modify laser beam divergence characteristics, as taught by Rupp, for the purpose of effecting laser beam diameter at a workpiece surface, for the advantage of utilizing simple lens displacement as a means of laser beam modification  , in order to increase available laser beam control [Rupp, para. 0006, Summary: "flexible adjustment of the focal point diameter and the focal position, as well as expansion of the adjustment region of the focal position, in a technically simple manner in structural terms"].

Claims 11 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over ZUMOTO ET AL (US 5,684,642, previously cited), as applied to claims 1, 3 – 6, 8 – 10, and 13 – 16 above, in view of VELDKAMP (US 4,410,237, previously cited).
Regarding claim 11, Zumoto discloses substantially all the limitations as set forth above, such as:
the device, and the second lens.
However, Zumoto does not explicitly disclose
a diffractive lens.
Veldkamp discloses laser beam shaping elements [fig. 2]; Veldkamp teaches among other limitations
a diffractive lens [diffractive optical element 4, fig. 5A, and fig. 5B].
It would have been obvious to one of ordinary skill in the art before the effective filing date to replace a circular mask, of Zumoto, with a diffractive optical element, as taught by Veldkamp, in order to effectively produce a flat-topped beam profile, in order to enable uniformness across a laser beam for processing a workpiece. One of ordinary skill would be motivated to incorporate a transmissive phase grating, to produce a desired beam profile [Veldkamp, col. 2, line 50, Disclosure, cited: "as a result of the relief grating ... interference produces a good approximation of a "flat-topped" beam with intensity rolling off sharply at the beam shoulders"].

Regarding claim 12, Zumoto discloses substantially all the limitations as set forth above, such as:
the method, and the second lens.
However, Zumoto does not explicitly disclose

Veldkamp teaches among other limitations
a diffractive lens [diffractive optical element 4, fig. 5A, and fig. 5B].
It would have been obvious to one of ordinary skill in the art before the effective filing date to replace a circular mask, of the method of Zumoto, with a diffractive optical element, as taught by Veldkamp, in order to effectively produce a flat-topped beam profile, in order to enable uniformness across a laser beam for processing a workpiece. One of ordinary skill would be motivated to incorporate a transmissive phase grating, to produce a desired beam profile [Veldkamp, col. 2, line 50, Disclosure, cited: "as a result of the relief grating ... interference produces a good approximation of a "flat-topped" beam with intensity rolling off sharply at the beam shoulders"].

Response to Amendment
The Claims, filed on 02/02/2021, and Drawings, filed on 11/30/2020 are acknowledged.

A.	With respect to the drawing objection, for the claim 1 limitation “movable to establish a first configuration” not being shown in a drawing, the Applicant submitted replacement drawing sheets, filed on 11/20/2020, which overcomes the drawing objection, because fig 2a, 2b, and 3 show orientation of a Z-position.

With respect to the specification objection, for the claim 1, and 15 limitation “quickly and suddenly” not being sufficiently explained, the Applicant amended claims 1, and 15, filed on 02/02/2021, which overcomes the specification objection, because the limitation is deleted from the claims.

C.	With respect to the rejection of claims 1, and 15 under 35 USC 112(a), for the limitations “quickly and suddenly” being not sufficiently described in the specification, the Applicant amended claims 1, and 15, filed on 02/02/2021, which overcomes the rejection under 35 USC 112(a), because the limitations are deleted from the claims.

D.	With respect to the rejection of claims 1, and 15 under 35 USC 112(b), for the limitations “quickly and suddenly” rendering the claims indefinite, the Applicant amended claims 1, and 15, filed on 02/02/2021, which overcomes the rejection under 35 USC 112(b), because the limitations are deleted from the claims.

Response to Argument
The Remarks/Arguments, filed on 02/02/2021, is acknowledged.

A.	With respect to the rejection of claims 1, 4 – 6, 9 – 10, and 13 – 16 under 35 USC 103 of Rupp, and Zumoto, regarding claim 1 limitations pertaining to a third focused laser beam on the stationary workpiece, The Applicant argues, filed on 02/02/2021, page 10 line 1 and thereafter: “As described at paragraph 31 of Rupp, “the reduction of the beam diameter at the second lens 7 (from Di to D2) produces the desired reduction of the focal point diameter (from di to d2).” Thus, d2 is the focal point in FIG. lb. As shown in the enlarged portion of FIG. lb of Rupp provided above, d2 is located beneath the workpiece surface 9 (indicated in FIGs. la, lb, and lc by the dashed line 9, see Rupp at paragraph 29). This is in contrast to FIGs. la and lc of Rupp which show the focal points di and d2, respectively, directly on the dashed line 9. Consequently, the alleged third configuration of Rupp is located beneath the surface of the workpiece, either within the workpiece itself or beneath the workpiece. Applicant’s claim 1, however, specifically requires that “the third configuration results in a third focused laser beam on the stationary workpiece”. (Emphasis added). A laser beam which is focused in or beneath a workpiece is not the same as a laser beam which is focused on the workpiece. Therefore, the configuration of FIG. lb is not the claimed third configuration and the proposed modification of Rupp fails to arrive at the claimed invention. Moreover, regardless of which of the three configurations in Rupp is alleged to be the first, second, and third configuration, one of the configurations is necessarily not on the workpiece since the focus of FIG. lb is not on the surface.”
Examiner's response: Applicant's arguments, see above, with respect to the rejection of claims 1, 4 – 6, 9 – 10, and 13 – 16 under 35 USC 103 of Rupp, and Zumoto, regarding claim 1 limitations pertaining to a third focused laser beam on the stationary workpiece have been fully considered and are persuasive. The rejection of claims 1, 4 – 6, 9 – 10, and 13 – 16 under 35 USC 103 of Rupp, and Zumoto has been withdrawn. However, upon further consideration and in view of Applicant’s specification, a new rejection of claim 1 is made, with new citations of the previously cited Zumoto reference. The Applicant’s arguments are not persuasive when new citations of Zumoto are considered, because it is respectfully argued that Zumoto discloses/suggests all the 
In response to Applicant’s arguments that Rupp does not disclose a third focused laser beam on the stationary workpiece, it is respectfully argued that Zumoto discloses/suggests a third focused laser beam on a stationary workpiece, see above: [Zumoto, a third focused laser beam on the stationary workpiece which exhibits the desired intensity profile on the stationary workpiece [lower configuration in fig. 4(a), with lens 6, circular mask 7, and lens 4; top hat produced on object 5, fig. 2]].

B.	With respect to the rejection of claims 1, 4 – 6, 9 – 10, and 13 – 16 under 35 USC 103 of Rupp, and Zumoto, regarding amended claim 1 limitations pertaining to moving directly a second lens and the first lens, The Applicant argues, filed on 02/02/2021, page 11 line 5: “Moreover, as described at paragraph 32 of Rupp, the system of Rupp moves from the configuration of FIG. la through the configuration of FIG. lb to the configuration of FIG. lc. Thus, Rupp is configured to move from the alleged first configuration to the alleged second configuration through the alleged third configuration. Claim 1, however, has been amended based upon the Applicant’s specification at page 3 lines 13-15 to require “the device [to be] configured to move the at least one of the at least one second lens and the at least one first lens directly from the first configuration to the third configuration through the second configuration”. (Emphasis added). Thus, the second configuration is necessarily physically located between the first and third configuration. For Rupp to move from the alleged first configuration (FIG. la) to the alleged third configuration (FIG. lb) through the alleged second configuration (FIG. lc), the device of Rupp must travel from the alleged first configuration (FIG. la), through the alleged third configuration (FIG. lb), to the alleged second configuration (FIG. lc), and then back to the alleged third configuration (FIG. lb). As an initial matter, such a movement is not disclosed in Rupp. Moreover, such a movement is not a direct movement as required by claim 1.
Therefore, even if Rupp is modified in the manner proposed by the Examiner, such modification fails to arrive at the invention of claim 1.”
Examiner's response: Applicant's arguments, see above, with respect to the rejection of claims 1, 4 – 6, 9 – 10, and 13 – 16 under 35 USC 103 of Rupp, and Zumoto, regarding claim 1 limitations pertaining to moving directly a second lens and the first lens have been fully considered and are persuasive. The rejection of claims 1, 4 – 6, 9 – 10, and 13 – 16 under 35 USC 103 of Rupp, and Zumoto has been withdrawn. However, upon further consideration and in view of Applicant’s arguments, a new rejection of claim 1 is made, in view of the newly added limitations, such as:“the device is configured to move the at least one of the at least one second lens and the at least one first lens directly from the first configuration to the third configuration through the second configuration”, line 18. Claims 1, 3 – 5, 11, and 16 have not been previously considered/examined with the newly added limitations. Therefore, claims 1, 3 – 5, 11, and 16 are changed in scope. The newly added limitations, for which the Applicant argues, necessitated further consideration/search, and necessitated addition of new citations of the previously cited Zumoto reference. The Applicant’s arguments are not persuasive when new citations of Zumoto are considered, because it is respectfully argued that Zumoto discloses/suggests all the limitations in claims 1, 5 – 6, 10, and 13 – 16, in a new rejection under 35 USC 103, see analysis above.
In response to Applicant’s arguments that Rupp does not disclose moving directly a second lens and the first lens from the first configuration to the third configuration, it is [Zumoto, at least one of the at least one second lens and the at least one first lens [lens 6, circular mask 7, fig. 2] is movable to establish a first configuration of the at least one second lens and the at least one first lens in the device[movement of lens 6 towards and away from circular mask 7 results in configurations shown in fig. 4(a); upper configuration shown considered as first configuration], a second configuration of the at least one second lens and the at least one first lens in the device [movement of lens 6 towards and away from circular mask 7 results in configurations shown in fig. 4(a); middle configuration shown considered as second configuration], and a third configuration of the at least one second lens and the at least one first lens in the device [movement of lens 6 towards and away from circular mask 7 results in configurations shown in fig. 4(a); lower configuration shown considered as third configuration]].

C.	With respect to the rejection of claims 1, 4 – 6, 9 – 10, and 13 – 16 under 35 USC 103 of Rupp, and Zumoto, regarding claim 1 limitations pertaining to the claimed device being “configured to”, The Applicant argues, filed on 02/02/2021, page 12 line 2: “Applicant notes that the Examiner alleged that the required configurations were merely “intended use”. (Office Action at page 13). The claims specifically state, however, that the “device is configured” to move in the stated manner. The Patent Trial and Appeal Board in Ex Parte John A. Swartz IV, Appeal 2104-006779, pages 4-5 (decided 30 January 2017) stated: As an initial matter, we note that although the Examiner applies a broad meaning to the phrase “configured to” to mean “capable of (Ans. 3), we find the ordinary and customary meaning of this phrase, especially in light of the Appellant’s Specification, supports a narrower meaning for this phrase to require that the protective layer of clothing with the fastening element is designed to the particular use, purpose or situation. See Aspec Eyewear, Inc. v. Marchon Eyewear, Inc., 672 F.3d 1335, 1349 (Fed. Cir. 2012) (The phrase “adapted to” construed narrowly to mean “configured to”, as opposed to “capable of or “having the capacity to”); Typhoon Touch Technologies, Inc. v. Dell, Inc., 659 F.3d 1376, 1380 (Fed. Cir. 2011) (construing “memory ... configured to” as “memory that must perform the recited function”); Boston Scientific Corp. v. Cordis Corp., 2006 WL 3782840 (N.D. CA. 2006) (“A widely accepted dictionary definition of the word ‘configure’ means ‘[t]o design, arrange, set up, or shape with a view to specific applications or uses.’ American Heritage Dictionary 386 (4th ed. 2000).”). Accordingly, the “configured” limitation in the Applicant’s claim is not merely an “intended use”. Rather, the “configured” limitation” requires the device to be designed in the precise manner set forth in the claim. The device of Rupp is not designed in the precise manner set forth in the claim as discussed above. Therefore, Rupp is not configured in the manner required by the claim. Consequently, the required configurations are not merely an “intended use” and Rupp is not designed in the required manner. Accordingly, claim 1 is patentable over Rupp.”
Examiner's response: Applicant's arguments, see above, with respect to the rejection of claims 1, 4 – 6, 9 – 10, and 13 – 16 under 35 USC 103 of Rupp, and Zumoto, regarding claim 1 limitations pertaining to the claimed device being “configured to” have been fully considered and are persuasive. The rejection of claims 1, 4 – 6, 9 – 10, and 13 – 16 under 35 USC 103 of Rupp, and Zumoto has been withdrawn. However, upon further consideration and in view of Applicant’s arguments, a new rejection of claim 1 is made, with new citations of the previously cited Zumoto reference. The Applicant’s arguments are not persuasive when new citations of Zumoto are considered, because it is respectfully argued 
In response to Applicant’s arguments that Rupp is not designed in the manner claimed in claim 1 as “configured to”, it is respectfully argued that Zumoto teaches/suggests all the structural and functional limitations as required in claim 1, see analysis above.

D.	With respect to the rejection of claims 1, 4 – 6, 9 – 10, and 13 – 16 under 35 USC 103 of Rupp, and Zumoto, regarding claim 1 limitations pertaining to the same beam diameter impinging on the second lens for each intensity profile, The Applicant argues, filed on 02/02/2021, page 13 line 4 and thereafter: “Zumoto discloses the use of a variation in intensity profile which ensues from a defocusing of lens 6 which has an aberration. (Zumoto at column 12 lines 35-58 and FIGs. 4a-4b). Accordingly, to introduce the varying profiles taught by Zumoto, the lens 5 of Rupp would need to be replaced by the lens 6 of Zumoto with its aberration. Moreover, as taught by Zumoto, the variation in intensity profiles on a work piece is accomplished by varying the distance between the lens 6 (which introduces the varying intensity profiles) and the lens 4. (See explanation of the effect of lens 6 at column 12 lines 28-34). As depicted in FIG. 3 of Zumoto, the light beam emitted by the lens 6 is a constantly varying beam diameter. Consequently, the diameter of the laser beam impinging on the alleged second lens (lens 7 of Rupp) in the proposed modified device of Rupp is not constant. Claim 1, however, requires the first configuration to be “with the laser beam impinging the at least one second lens with the first beam diameter”, the second configuration to be “with the laser beam impinging the at least one second lens with the first beam diameter”, and the third configuration to be “with the laser beam impinging the at least one second lens with the first beam diameter”. Claim 1 thus requires the beam diameter impinging on the second lens to be the same for each obtained intensity profile. Therefore, by modifying Rupp to incorporate the lens of Zumoto with its aberration which results in a beam of varying diameter, which is required in order to achieve the variation in intensity profile which Zumoto teaches, the proposed modification results in different beam diameters impinging the second lens and thus fails to arrive at the invention of claim 1. Consequently, the proposed modification fails to arrive at the invention of claim 1.”
Examiner's response: Applicant's arguments, see above, with respect to the rejection of claims 1, 4 – 6, 9 – 10, and 13 – 16 under 35 USC 103 of Rupp, and Zumoto, regarding claim 1 limitations pertaining to the same beam diameter impinging on the second lens for each intensity profile have been fully considered and are persuasive. The rejection of claims 1, 4 – 6, 9 – 10, and 13 – 16 under 35 USC 103 of Rupp, and Zumoto has been withdrawn. However, upon further consideration and in view of Applicant’s arguments, a new rejection of claim 1 is made, with new citations of the previously cited Zumoto reference. The Applicant’s arguments are not persuasive when new citations of Zumoto are considered, because it is respectfully argued that Zumoto discloses/suggests all the limitations in claims 1, 5 – 6, 10, and 13 – 16, in a new rejection under 35 USC 103, see analysis above.
In response to Applicant’s arguments that Zumoto does not teach/suggest the same beam diameter impinging on the second lens for each intensity profile, it is respectfully argued that in Zumoto, the first configuration results in a first focused laser beam with the laser beam impinging the at least one second lens with the first beam diameter and with the at least one third lens in a fourth configuration [upper configuration in fig. 4(a), with laser beam 13 with diameter on circular mask 7 determined by lens 6 position; circular mask 7 passes laser beam through to lens 4], the second configuration results in a second focused laser beam with the laser beam impinging the at least one second lens with the first beam diameter and with the at least one third lens in the fourth configuration [middle configuration in fig. 4(a), with laser beam 13 with diameter on circular mask 7 determined by lens 6 position; circular mask 7 passes laser beam through to lens 4], and the third configuration results in a third focused laser beam with the laser beam impinging the at least one second lens with the first beam diameter and with the at least one third lens in the fourth configuration [lower configuration in fig. 4(a), with laser beam 13 with diameter on circular mask 7 determined by lens 6 position; circular mask 7 passes laser beam through to lens 4], see analysis above. Zumoto lens 6 passes laser beam through to circular mask 7 with the same diameter in each of the configurations.

E.	With respect to the rejection of claims 1, 4 – 6, 9 – 10, and 13 – 16 under 35 USC 103 of Rupp, and Zumoto, regarding claims 4 – 6, 9 – 10, and 13 – 16, The Applicant argues, filed on 02/02/2021, page 14 line 6: “2.    Claims 4-5 and 16 Are Not Obvious over Rupp Claims 4-5 and 16 depend from claim 1 and are patentable over the cited references due to their dependence from claim 1. 3.    Claims 6. 9-10. and 13-15 Are Not Obvious over Rupp
Claim 6, from which claims 9-10 and 13-15 depend, requires a “focused laser beam on the stationary workpiece” in each of the first plurality of locations and the second plurality of locations. Claim 6 further requires “at least one of the second plurality of locations is located between each pair of the identified first plurality of locations along the laser beam path” and positioning the at least first lens at “a first of the identified first plurality of positions” and “a second of the identified first plurality of positions”. For purpose of this discussion, these are the same limitations discussed above with respect to claim 1 with the “directly” limitation expressed as relative location.
Claim 6 was rejected based upon the same references and arguments as claim 1. (Office Action at pages 18-22). Therefore, for the same reasons set forth above with respect to claim 1, claims 6, 9-10, and 13-15 are patentable over Rupp.”
Examiner's response: Applicant's arguments, see above, with respect to the rejection of claims 1, 4 – 6, 9 – 10, and 13 – 16 under 35 USC 103 of Rupp, and Zumoto, regarding claims 4 – 6, 9 – 10, and 13 – 16 have been fully considered and are persuasive. The rejection of claims 1, 4 – 6, 9 – 10, and 13 – 16 under 35 USC 103 of Rupp, and Zumoto has been withdrawn. However, upon further consideration and in view of Applicant’s arguments, a new rejection of claim 1 is made, with new citations of the previously cited Zumoto reference. The Applicant’s arguments are not persuasive when new citations of Zumoto are considered, because it is respectfully argued that Zumoto discloses/suggests all the limitations in claims 1, 5 – 6, 10, and 13 – 16, in a new rejection under 35 USC 103, see analysis above regarding a plurality of lens locations, and see examiner’s claim 1 response above regarding moving directly a second lens and the first lens.

F.	With respect to the rejection of claims 3, and 8 under 35 USC 103 of Rupp, Zumoto, and Tanitsu, The Applicant argues, filed on 02/02/2021, page 15 line 2: “The rejections of claims 3 and 8 are in error due to their dependence from claims 1 and 6, respectively. Moreover, the Examiner relies upon Tanitsu for the limitations added by claims 3 and 8. (Office Action at pages 29-30). As discussed at column 6 lines 54-63 and depicted in FIGs. 1(a) and 1(b) of Tanitsu, however, Tanitsu teaches moving G2 and G3 as a unit in order to modify the diameter of the laser beam which hits both G2 and G3. Claims 3 and 8, however, require the movement to result in no modification of the diameter of the laser beam hitting the second optical element because of the limitations in claims 1 and 6 discussed above. Therefore, the Examiner has failed to provide a clear articulation of obviousness and claims 3 and 8 are further patentable over Rupp.”
Examiner's response: Applicant's arguments, see above, with respect to the rejection of claims 3, and 8 under 35 USC 103 of Rupp, Zumoto, and Tanitsu have been fully considered and are persuasive. The rejection of claims 3, and 8 under 35 USC 103 of Rupp, Zumoto, and Tanitsu has been withdrawn. However, upon further consideration and in view of Applicant’s arguments, a new rejection of claims 1, and 6 is made, with new citations of the previously cited Zumoto reference. The Applicant’s arguments are not persuasive when new citations of Zumoto are considered, because it is respectfully argued that Zumoto discloses/suggests all the limitations in claims 1, 5 – 6, 10, and 13 – 16, in a new rejection under 35 USC 103, see analysis above; and that Zumoto, and Tanitsu teach/suggest all the limitations in claims 3, and 8, in a new rejection under 35 USC 103, see analysis above.
In response to Applicant’s arguments that Tanitsu teaches modification of a diameter of a laser beam irradiating second group of lenses G2, and the third group of lenses G3, that incorporation of Tanitsu would not result in the claim 1 requirement that the same beam diameter impinge on the second lens for each intensity profile, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Tanitsu is cited to teach/suggest the coordinated movement of a second group of lenses and a third group of lenses, to modify Zumoto, in which Zumoto teaches/suggests the requirement of a same beam diameter impinging on a second lens for each intensity profile.

G.	With respect to the rejection of claims 11 – 12 under 35 USC 103 of Rupp, Zumoto, and Veldkamp, The Applicant argues, filed on 02/02/2021, page 15 line 13: “Claims 11-12 depend from claims 1 and 6, respectively, and are patentable over the cited references due to their dependence from claim 1 or claim 6.”
Examiner's response: Applicant's arguments, see above, with respect to the rejection of claims 11 – 12 under 35 USC 103 of Rupp, Zumoto, and Veldkamp have been fully considered and are persuasive. The rejection of claims 11 – 12 under 35 USC 103 of Rupp, Zumoto, and Veldkamp has been withdrawn. However, upon further consideration and in view of Applicant’s arguments, a new rejection of claim 1 is made, with new citations of the previously cited Zumoto reference. The Applicant’s arguments are not persuasive when new citations of Zumoto are considered, because it is respectfully argued that Zumoto disclose/suggest all the limitations in claims 1, 5 – 6, 10, and 13 – 16, in a new rejection under 35 USC 103, see analysis above; and that Zumoto, and Veldkamp teach/suggest all the limitations in claims 11 – 12, in a new rejection under 35 USC 103, see analysis above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
DUNSKY ET AL (US 6,433,301 B1) discloses a laser beam shaping system with a diffractive optical element.
DEWEY (US 5,336,216) discloses a laser beam delivery apparatus with a collimator.

Applicant’s amendment of claim 1 added new limitations, such as:“the device is configured to move the at least one of the at least one second lens and the at least one first lens directly from the first configuration to the third configuration through the second configuration”. Claims 1, 3 – 5, 11, and 16 have not been previously considered/examined with the newly added limitations. Therefore, claims 1, 3 – 5, 11, and 16 are changed in scope.
Applicant's amendment and arguments necessitated the new rejection presented in this Office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASAHIKO MURANAMI whose telephone number is (571)272-9293.  The examiner can normally be reached on Mon-Fri 10:00AM-19:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MASAHIKO MURANAMI/
Examiner, Art Unit 3761
06/29/2021
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “If the control unit CU predicts excessive or insufficient exposure within a predetermined period of time, a driving unit (not shown), changes the magnification of the afocal beam expander 3”, col. 9, line 23, Description; capable of having magnification be changed from moving lenses using motors, as the use of motors to move structures is known in the art.